Exhibit 10.2 Execution Copy PROTECTIVE RIGHTS AGREEMENT This Protective Rights Agreement (the “Agreement”) is entered into as of January 18, 2010, by and between Stratasys, Inc. (the “Company”), a Delaware corporation, having a principal place of business at 7665 Commerce Way, Eden Prairie, Minnesota 55344-2020, and Hewlett-Packard Company (“HP”), a Delaware corporation, having a principal place of business at 3000 Hanover Street, Palo Alto, California 94304. Recitals WHEREAS, the Company and HP are parties to that certain Master OEM Agreement of even date herewith (the “Commercial Agreement”); and WHEREAS, as an inducement for each of the parties to enter into the Commercial Agreement, the parties desire to provide for certain rights as set forth herein; NOW THEREFORE, the Company and HP hereby agree as follows: 1. Notice. 1.1. Notice of Acquisition Offer. Each time the Board of Directors of the Company (the “Board”) authorizes management of the Company or a committee of the Board to engage in negotiations as a result of the Company’s receipt of a bona fide offer for an Acquisition (as defined below) (an “Acquisition Offer”), the Company will provide written notice thereof to HP within five (5) business days after such authorization (the “Acquisition Offer Notice”). Each Acquisition Offer Notice shall include a description of the Acquisition Offer and the principal financial and other material terms and conditions of the Acquisition Offer. 1.2. Notice of Acquisition Decision. Each time (a) the Board decides to investigate a potential Acquisition, or (b) decides to engage an investment bank (or similar adviser) for any such purpose, the Company will provide written notice thereof to HP within five (5) business days after such decision. 1.3. Notice of Stockholder Offer. Each time Board becomes aware that any person has made an offer to purchase equity securities of the Company that, upon completion, would result in an Acquisition, the Company will provide written notice to HP within five (5) business days thereafter (the “Stockholder Offer Notice”). Each Stockholder Offer Notice shall include a description of the proposed Acquisition and the principal financial and other material terms and conditions of the proposed Acquisition. 1.4. Restrictions. 1.4.1. The Company shall not enter into any agreement with any person or entity that prohibits the Company from providing any notice required to be provided under this Agreement. 1.4.2. Until such time as the Company enters into a letter of intent, definitive agreement or similar understanding or agreement with respect to an Acquisition (provided all other terms of this Agreement are adhered to by the Company), the Company shall not enter into any agreement with any person or entity that prohibits the Company from engaging in discussions with HP regarding any potential Acquisition. 1.5. Subsequent Notice. If HP submits an HP Competing Offer to the Company pursuant to Section 2.1, the Company will provide a new notice to HP (a “Subsequent Acquisition Offer Notice”) in the event of each material change in terms of any Acquisition Offer described in an Acquisition Offer Notice (including 10% or greater change in price, as determined by the Board in good faith). 2. Right of Offer. 2.1. HP Competing Offer. HP shall have fifteen (15) business days following receipt of any Acquisition Offer Notice, five (5) additional business days following receipt of the first Subsequent Acquisition Offer Notice, and two (2) additional business days following receipt of each additional Subsequent Offer Notice (together, the “Competing Offer Period”) to respond with an offer with respect to the transaction contemplated in the Acquisition Offer (the “HP Competing Offer”). During the Competing Offer Period, the Company shall afford HP such access to its records and personnel as may be reasonably requested by HP to enable HP to conduct a customary due diligence investigation of the Company in connection with the preparation of an HP Competing Offer. 2.2. Board Review. Upon receipt of an HP Competing Offer, the Board shall review the HP Competing Offer, if any, and each other Acquisition Offer, it being understood that the Board, in its reasonable discretion consistent with its fiduciary duties under law and with the advice of its investment advisors, shall have the right to accept or reject the HP Competing Offer and any or all other Acquisition Offers; provided, however, that in the event that the Board determines to accept an Acquisition Offer other than the HP Competing Offer, the Board shall have determined that such other Acquisition Offer is superior (its terms and conditions taken as a whole) to the HP Competing Offer based upon the exercise of the Board’s fiduciary duties and business judgment. In any such case, the Company shall notify HP of the Board’s decision promptly thereafter. 2.3. Restrictions. 2.3.1. The Company shall not convene a meeting of the Board or solicit the written consent of the Board to approve the terms of any Acquisition Offer (other than an HP Competing Offer), until the expiration of the Competing Offer Period. 2.3.2. The Company shall not enter into any agreement that could restrict the Company’s ability to enter into any agreement with HP with respect to an Acquisition prior to the expiration of the Competing Offer Period. 2.3.3. The Company shall not execute any agreement committing the Company to any Acquisition with any party other than HP prior to the expiration of the Competing Offer Period. 2 2.4. Negotiations with a Third Party. HP acknowledges and agrees that regardless of whether HP exercises its Right of Offer under Section 2.1 or submits an HP Competing Offer, the Company shall have the right to negotiate with any and all third parties that make an Acquisition Offer. In such event, the other provisions of this Agreement, including, but not limited to, Section 1 and this Section 2, shall be applicable. If the Company enters into a definitive agreement with another party to complete an Acquisition, the Company shall provide to HP written notification thereof. 3. Warrant. Concurrently with the execution of this Agreement, the Company is issuing to HP a warrant to purchase the Company’s securities substantially in the form of Exhibit A hereto. 4. Governing Law. This Agreement shall be governed in all respects by the internal laws of the State of Delaware. 5. Entire Agreement. This Agreement constitutes the full and entire understanding and agreement between the parties with regard to the subjects hereof and it supersedes, merges and renders void every other prior written and/or oral understanding or agreement among or between the parties hereto. 6. Notices, etc. All notices and other communications required or permitted hereunder shall be in writing and shall be deemed delivered when (a) delivered personally; or (b) one (1) business day after deposit with courier or overnight delivery, addressed (i) if to HP, at Hewlett-Packard Company, 3000 Hanover Street, MS 1056, Palo Alto, California 94304, attn.: General Counsel, or such other address as HP shall have furnished to the Company in writing, or (ii) if to the Company, at Stratasys, Inc., 7665 Commerce Way, Eden Prairie, Minnesota 55344-2020, attn.: Chief Executive Officer, with a copy to Snow Becker Krauss P.C., 605 Third Avenue, 25th Floor, New York, New York 10158-0125, Attn.: Eric Honick, Esq., or at such other address as the Company shall have furnished to HP in writing; or (c) sent by telecopier, with receipt confirmed prior to 5:00 p.m. local time at the location of delivery, to the telecopier numbers set forth below, provided that a copy thereof is sent to the intended recipient as provided in Section 6(b) above. Any notice received by telecopier after 5:00 p.m. on any day shall be deemed to have been received on the next business day. If to HP: 650-857-4837 Attn: General Counsel If to the Company: 952-906-2266 Attn: Chief Executive Officer With a copy to: 212-937-9572 Attn: Eric Honick, Esq. 3 7. Severability. In case any provision of this Agreement shall be found by a court of law to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions of this Agreement shall not in any way be affected or impaired thereby. 8. Counterparts. This Agreement may be executed in any number of counterparts, each of which shall be an original, but all of which together shall constitute one instrument. 9. Term. This Agreement shall terminate upon the earlier to occur of: (a) the closing of an acquisition, following compliance with the terms of this Agreement; or (b) three (3) months following the termination or expiration of the Commercial Agreement. 10. Other Agreements. HP acknowledges and agrees that the Company may enter into one or more other protective rights agreements or similar agreements with third parties having terms similar to the terms of this Agreement, provided that the rights of such third parties under such other protective rights or similar agreements are not superior to those of HP under this Agreement or in any way impede the Company’s performance under this Agreement. 11. Specific Performance. The parties hereto agree that irreparable damage to HP would occur in the event that the provisions of this Agreement were not performed in accordance with its specific terms or were otherwise breached.
